Order entered June 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00412-CV

                       PINE CREEK MEDICAL CENTER, Appellant

                                                V.

                           MARGARET HIGHTOWER, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06105-D

                                            ORDER
       We REINSTATE this appeal.

       Before the Court is the parties’ June 19, 2013 agreed motion to continue abatement of

this accelerated appeal. The parties ask that the Court abate this appeal for 120 days while

appellant attempts to settle with a defendant who is not a party to this appeal. The parties inform

us that if appellant settles with that defendant, appellant and appellee will likely dismiss this

appeal. We DENY the parties’ June 19, 2013 agreed motion to continue abatement of this

accelerated appeal. Appellee’s brief is due on or before Monday, July 15, 2013.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE